Name: 97/131/EC: Council Decision of 17 December 1996 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  animal product;  health;  agricultural activity
 Date Published: 1997-02-26

 26.2.1997 EN Official Journal of the European Communities L 57/1 COUNCIL DECISION of 17 December 1996 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (97/131/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the proposal from the Commission, Whereas, the Community and New Zealand entered into negotiations to determine the sanitary measures applicable to trade in live animals and animal products; Whereas, as a result of these negotiations an Agreement was signed on 17 December 1996; Whereas, in order to avoid an interruption in trade and until such time as the two Parties notify each other of the completion of their respective procedures for ratification of the said Agreement as provided for in the second subparagraph of Article 18 (1) thereof, the two Parties have agreed to apply the Agreement provisionally as from 1 January 1997 in accordance with an Agreement in the form of an Exchange of Letters; Whereas that agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products is hereby approved on behalf of the Community. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 17 December 1996. For the Council The President I. YATES